
	

113 HR 2686 IH: To amend title 31, United States Code, to provide that the President’s annual budget submission to Congress list the current fiscal year spending level for each proposed program and a separate amount for any proposed spending increases, and for other purposes.
U.S. House of Representatives
2013-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2686
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2013
			Mr. Schrader (for
			 himself, Mr. Reed,
			 Mr. Bera of California,
			 Mr. Coffman,
			 Mr. Cooper,
			 Mr. Dent, Mr. Gibson, Mr.
			 Griffin of Arkansas, Ms.
			 Kuster, Mr. Lowenthal,
			 Mr. Matheson,
			 Mr. Nolan,
			 Mr. Peters of California,
			 Mr. Petri,
			 Mr. Ribble,
			 Mr. Ruiz, and
			 Mr. Young of Indiana) introduced the
			 following bill; which was referred to the Committee on the Budget
		
		A BILL
		To amend title 31, United States Code, to provide that
		  the President’s annual budget submission to Congress list the current fiscal
		  year spending level for each proposed program and a separate amount for any
		  proposed spending increases, and for other purposes.
	
	
		1.Current service level
			 budgeting amendments
			(a)President’s
			 budget submissionSection
			 1105 of title 31, United States Code, is amended as follows:
				(1)In subsection
			 (a)—
					(A)by striking
			 (37) the list and inserting (39) the list;
			 and
					(B)by adding at the
			 end the following:
						
							(40)a list of each program, and the proposed
				funding level for such program, that will be a one-time expense for the fiscal
				year for which the budget is submitted.
							(41)in addition to the performance standards
				requirements of paragraph (28), a proposal, by budget function and agency, for
				spending reductions in spending for each of the 4 fiscal years after the fiscal
				year for which the budget is
				submitted.
							.
					(2)By adding at the
			 end the following:
					
						(i)(1)Notwithstanding any
				other provision of this chapter, with respect to each item in the budget
				submitted under this section that is being conducted in the current fiscal
				year, the President shall provide the following:
								(A)The amount appropriated or otherwise
				made available for such item in such year.
								(B)The amount (if any) of a proposed
				adjustment in the funding level for such item and the justification for such
				change.
								(2)If the President proposes an
				adjustment under paragraph (1)(B) that will result in an increase in funding
				with respect to an item in the budget, the President shall include with such
				proposal the following:
								(A)The amount of such adjustment which is
				a result of inflation.
								(B)The amount of such adjustment that is
				a result of an increase in salaries or benefits for
				employees.
								.
				(b)Current programs
			 and activities estimatesSection 1109 of title 31, United States
			 Code, is amended as follows:
				(1)In subsection
			 (a)—
					(A)in the first sentence, by striking
			 were carried and all that follows through change in
			 policy and inserting received the same amount of budget
			 authority as provided in the current fiscal year; and
					(B)in the third
			 sentence, by striking The President and inserting
			 Consistent with the requirements of subsection (c), the
			 President.
					(2)By adding at the
			 end the following:
					
						(c)With respect to each program listed under
				subsection (a), the President shall provide—
							(1)the amount
				appropriated or otherwise made available for such program in the current fiscal
				year; and
							(2)a separate amount
				(if any) of the expected increase in the following fiscal year for such program
				due to inflation, pay increases, or benefit
				increases.
							.
				
